Citation Nr: 0430956	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for subacute and 
chronic psoriasiform spongitic dermatitis, compatible with 
subacute and contact dermatitis with eosinophilia.  

2.  Entitlement to an increased rating for service-connected 
chloracne, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and G.M.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

The veteran served on active duty from November 1963 to 
October 1965.  Service in Vietnam is indicated by the 
evidence of record.

In September 2002, the veteran filed a claim of entitlement 
to service connection for a skin disorder.  A December 2002 
RO rating decision denied service connection for subacute and 
chronic psoriasiform spongitic dermatitis, compatible with 
subacute and contact dermatitis with eosinophilia.  The 
veteran duly appealed.  

An April 2003 RO rating decision granted service connection 
for chloracne on a presumptive basis as a result of the 
veteran's exposure to herbicides in Vietnam; an initial 10 
percent disability rating was assigned.  As will be explained 
in greater detail below, the veteran specifically disagreed 
with the assigned rating in May 2003.

The veteran and G.M. presented testimony before a Decision 
Review Officer (DRO) in October 2003.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The veteran's claim for service connection for skin 
disability initially included a claim based on exposure to 
toxic chemicals due to claimed participation in Project SHAD.  
[Project Shipboard Hazard and Defense (SHAD) involved 
conducting various tests on animals to determine the 
effectiveness of shipboard detection and protective measures 
against chemical and biological threats.]  However, in his 
May 2003 substantive appeal, he specifically withdrew his 
claim based on that theory of entitlement.

A September 2003 RO rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

The veteran is seeking service connection for subacute and 
chronic psoriasiform spongitic dermatitis, compatible with 
subacute and contact dermatitis with eosinophilia.  His 
essential contention is that this condition is related to 
herbicide exposure in Vietnam.  He also seeks an increased 
disability rating for his service-connected chloracne, which 
is currently evaluated as 10 percent disabling.



Reasons for remand

Nexus opinion

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United States Court of Appeals for Veterans 
Claims (the Court) held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
indicate that the veteran suffers from various skin disorders 
including chloracne, chronic eczematous dermatitis, and 
subacute chronic psoriasiform spongitic dermatitis, 
compatible with subacute contact dermatitis with 
eosinophilia.  

Service medical records are negative for any complaint or 
treatment of a skin condition.  However, the veteran's 
Vietnam service meets the criteria for presumed in-service 
herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  Service connection has been 
granted for chloracne, which is a presumptive Agent Orange 
related disease.  Service connection has been denied for the 
remainder of the veteran's skin disorders, which are not 
listed as presumptive disorders.  None of the medical records 
currently associated with the veteran's VA claims folder 
offer an opinion as to a possible causal relationship between 
the veteran's current skin disorders (other than chloracne) 
and any incident of service, including his presumed exposure 
to herbicides. 

The Board finds that a VA nexus opinion is necessary to 
decide the claim.  As in Charles, the evidence of record in 
this case includes evidence of current disability (the 
veteran has been diagnosed with various skin disorders), and 
evidence of an in-service injury (he was presumably exposed 
to herbicides due to his service in Vietnam).  However, no 
medical nexus opinion is present which would serve to 
causally relate the two.  In such situations, the case must 
be remanded to the RO for the purpose of obtaining a medical 
nexus opinion.

Manlincon remand 

As was noted in the Introduction, in an April 2003 rating 
decision the RO granted service connection for chloracne 
residuals; a 10 percent disability rating was assigned.  In 
his May 2003 substantive appeal, the veteran specifically 
expressed  
disagreement regarding the initial 10 percent disability 
rating assigned for chloracne in May 2003.  Although 
contained within a VA Form 9, substantive appeal, the 
veteran's communication satisfied the statutory requirements 
for a notice of disagreement, as to timeliness and content.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2004).   

The RO has not issued a statement of the case (SOC) with 
respect to this issue.
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should also obtain an addendum 
medical opinion to the March 2003 VA 
medical examination.  The veteran's 
claims file should be provided for review 
by the March 2003 examiner.  Based on a 
review of the evidence in the claims 
file, the medical opinion should address 
whether it is at least as likely as not 
that the veteran's skin disorder (other 
than chloracne) is causally related to 
any incident of service, including 
exposure to herbicides.  If the examiner 
who conducted the March 2003 VA 
examination is unavailable, the file 
should be referred to another similarly 
qualified examiner.  If the examiner 
believes that physical examination of the 
veteran is required, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Thereafter, VBA should readjudicate 
the claim of entitlement to service 
connection for subacute and chronic 
psoriasiform spongitic dermatitis, 
compatible with subacute and contact 
dermatitis with eosinophilia.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

3.  VBA should readjudicate the issue of 
entitlement to an increased initial 
rating for the service-connected 
chloracne.  If the claim is denied VBA 
should provide the veteran with a 
statement of the case and in connection 
therewith provide the veteran with 
appropriate notice of his appellate 
rights.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




